386 So. 2d 1227 (1980)
David BALTER, Appellant,
v.
Robert FRANK, Appellee.
No. 78-1019.
District Court of Appeal of Florida, Third District.
July 8, 1980.
Rehearing Denied September 4, 1980.
Bailey & Dawes and Guy B. Bailey, Jr., Miami, for appellant.
Peters, Pickle, Flynn, Niemoeller, Stieglitz & Hart, Miami, for appellee.
Before HENDRY, HUBBART and SCHWARTZ, JJ.
SCHWARTZ, Judge.
The plaintiff, David Balter, appeals from a judgment entered pursuant to a jury verdict in favor of Robert Frank, one of the defendants below.[1] It was alleged that Frank, an attorney, had been guilty of malpractice or had breached a specific oral agreement which resulted in the refusal of the Pan American Bank of Hialeah to fund a loan it had allegedly promised to make to Balter.[2] See Ethyl Corp. v. Balter, 386 So. 2d 1220 (Fla. 3d DCA 1980), at notes 2, 5. Balter contends that his motion for a directed verdict against Frank on the issue of liability should have been granted. We hold, to the contrary, that the record amply supports both the trial court's denial of the motion and the jury's resolution of the issue. See Helman v. Seaboard Coast Line R. Co., 349 So. 2d 1187 (Fla. 1977).
Affirmed.
NOTES
[1]  See the companion cases, involving co-defendants, of Balter v. Pan American Bank of Hialeah, 383 So. 2d 256 (Fla. 3d DCA 1980); Ethyl Corp. v. Balter, 386 So. 2d 1220 (Fla. 3d DCA 1980); and Scussel v. Balter, 386 So. 2d 1227 (Fla. 3d DCA 1980).
[2]  In Balter v. Pan American Bank of Hialeah, supra, we held that this "contract" was unenforceable.